Exhibit 10.4 EMPLOYMENT AGREEMENT This Employment Agreement (the “Agreement”) is entered into as of May 18, 2015, by and between Kearny Bank, formerly known as Kearny Federal Savings Bank (the “Bank”) and Patrick M. Joyce (“Executive”), and shall take effect as of the Effective Date (as defined below in Section 18).Any reference to the “Company” means Kearny Financial Corp., the stock holding company of the Bank.The Company is a signatory to this Agreement for the purpose of guaranteeing the Bank’s performance hereunder.
